DETAILED ACTION
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-13, 15-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0298546) in view of Abbate (US 2014/0002408) as supplied by Applicant in IDS in view of Hyytiainen (US 2010/0220280), hereinafter referred to as "Hyyt" in further view of Sartee (US 2014/0159867)
 	Regarding claims 1 and 15¸ Kim discloses a case (154, fig. 45) of an electronic device (151, fig. 45), the case comprising:
 	a display (154, fig. 45), wherein at least a part of the display corresponds to a screen (151, fig. 45) of the electronic device;
 	a power feeding part (121, fig. 1 and para. 118); and
 	a micro controller (180, fig. 1) configured to:
 	transmit voltage to at least a part of the display (fig. 45-46).
 	Kim further discloses a notification corresponding to the event among a plurality of notifications (see notifications located in 334 in fig. 65A, including e.g. cellular signal strength, email and batter life; where each of the above notifications corresponds with a separate application, e.g. a service provider application, an email application and a battery notification, respectively).
	Kim fails to disclose wherein the case docks on the electronic device.

	When the invention was made it would have been obvious to one of ordinary skill in the art to include teachings of Abbate in the device of Kim. The motivation for doing so would have been to provide the ability to be able to easily remove and attach the case from the electronic device (Abbate; fig. 1).
 	Additionally, Kim fails to disclose controlling the transparency of the case display through applied voltage.
	Hyyt discloses a display comprising an electrophoretic display material device, an electrochromic device, or a cholesteric device (42, fig. 4 and para. 51-53), the display changing a transparent ratio according to a level of transmitted voltage (para. 26, 67). 
	Hyyt further discloses a micro controller (47, fig. 4) configured to receive a first signal (para. 61-64 and fig. 5; wherein when the display is not in active mode it is in an off state; wherein off state also includes power save state) from a processor (48, fig. 4) of the electronic device that the screen (e.g. 41, fig. 4) of the electronic device is in an off state (para. 63 and fig. 5),
in response to receiving the first signal, adjust a level of the transmitted voltage such that the display becomes opaque or mirror state (para. 63-64, 51 and fig. 5),
receive a second signal (para. 65; wherein the processor determines the current time based on received signals) indicating occurrence of an event (e.g. time changing) 
in response to receiving the second signal, adjust the level of the transmitted voltage using the received power such that the display displays a notification corresponding to the event among a plurality of notifications (e.g. see time and date in fig. 6 and also simple information and decorations in para. 46; and para. 64-65 wherein after determining that the device is in the power save state, the device then determines the current time for display and continually updates that time).
 	When the invention was made it would have been obvious to one of ordinary skill in the art to include teachings of Hyyt in the device of Kim. The motivation for doing so would have been to provide a removable protective cover for an electronic device (Hyyt; para. 52), such that the case provides greater protection of the electronic device display and is also removable as desired. Further motivation would have been to save power when displaying notifications during power save state of the device (para. 69, 72).	
	Additionally, Kim fails to disclose wherein each notification is manufactured into a separate area of the display case.
	Sartee discloses wherein each notification of the plurality of notifications represents a separate application and is manufactured into a separate area of the display as a distinctly charged device (para. 36, 33, 30).
 	Regarding claim 2, Kim discloses wherein the MCU is further configured to adjust the voltage level such that the at least part of the display becomes transparent or enters a mirror state (see fig. 45-46).
 	Regarding claim 3, Kim discloses a touch screen panel configured to receive a user input (see fig. 57A),
 	wherein the adjusting of the voltage level in the MCU such that the at least part of the display becomes transparent is performed according to the user input (fig. 57 and para. 257-258).
 	Regarding claim 4, Kim discloses wherein the MCU is further configured to receive data from the electronic device (fig. 46), and
 	wherein the voltage level adjusted by the MCU is determined according to the received data (fig. 46).
	Regarding claim 5, Kim discloses wherein the notification is inactivated before the data is received (334, fig. 45 and para. 241).
 	Regarding claim 6, Kim discloses wherein the transmitting of the voltage to the at least part of the display in the MC comprises transmitting the voltage to a notification corresponding to the data among the plurality of notifications (fig. 45).
 	Regarding claim 7, Kim discloses wherein the transmitting of the voltage to the at least part of the display in the MC comprises transmitting the voltage to the background image and a notification corresponding to the data among the plurality of notifications (see fig. 34).
 	Regarding claim 8, Kim discloses to receive a user input on the notification (fig. 46A and para. 229),
 	to transmit a signal, for controlling the electronic device, as a response to the user input to the electronic device (para. 229).
 	Regarding claim 9, Kim discloses wherein the MC is further configured to make at least a part of the display, corresponding to a screen of the electronic device, transparent according to the user input (fig. 46A-D).
 	Regarding claim 10, Kim discloses wherein the transmitting of the voltage to the at least part of the display in the MC is periodically performed (see 46A-D).
 	Regarding claim 11, Kim discloses a transparent display (154, fig. 46A),

 	Regarding claim 12, Kim discloses a transparent display (154, fig. 46A),
 	wherein the MC is further configured to receive data from the electronic device and displays a dot image or a dot animation corresponding to the data on at least one region of the transparent display (see 334, fig. 46A).
 	Regarding claim 13, Kim discloses a receive a user input pattern (para. 229, 118),
 	wherein the MC is further configured to transmit the user input pattern to the electronic device (para. 229, 118), and
 	where the transmitted user input pattern is implemented on a screen of the electronic device (para. 229, 118 and fig. A-D).
	Claims 16-18 are rejected for the same reasons as stated above.
	Regarding claim 20, Sartee discloses wherein the each notification of the plurality of notifications is an indicator manufactured as the EPD device, the EC device or the cholesteric device (para. 36, 33), and
	wherein according to user input, a transparency of the indictor is changed while the shape of the indicator is maintained (para. 35-36).
	Regarding claim 21, Hyyt disclose wherein the processor (48, fig. 4) of the electronic device and the MC (47, fig. 4) are separate device (see removable cover in para. 52).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628